COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

                                             §
 Fraccionadora y Urbanizadora de Juarez,                     No. 08-16-00046-CV
 S.A. de C.V., Inmobiliaria y Constructor    §
 Berza, S.A. de C.V., Aeroservicios de                          Appeal from the
 Viaje, S.A. de C.V., Abba-Farma, S.A. de    §
 C.V. and Juan Carlos Bermudez                                388th District Court
 Espinosa/Claudia Patricia Zaragoza          §
 Delgado,                                                  of El Paso County, Texas
                                             §
                     Appellants,                             (TC# 2013DCM2366)
                                             §
 v.
                                             §
 Claudia Patricia Zaragoza
 Delgado/Fraccionadora y Urbanizadora de     §
 Juarez, S.A. de C.V., Inmobiliaria y
 Constructor Berza, S.A. de C.V.,            §
 Aeroservicios de Viaje, S.A. de C.V.,
 Abba-Farma, S.A. de C.V. and Juan Carlos    §
 Bermudez Espinosa,
                                             §
                      Appellees.
                                           §
                                         ORDER

       The Court GRANTS the Appellants Fraccionadora y Urbanizadora de Juarez, S.A. de
C.V., Inmobiliaria y Constructor Berza, S.A. de C.V., Aeroservicios de Viaje, S.A. de C.V.,
Abba-Farma, S.A. de C.V.’s third motion for extension of time within which to file the brief
until November 18, 2016. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO FILE
THE BRIEF OF APPELLANTS WILL BE CONSIDERED BY THIS COURT.
       It is further ORDERED that the Hon. Richard Deck, the attorney for Appellants
Fraccionadora y Urbanizadora de Juarez, S.A. de C.V., Inmobiliaria y Constructor Berza, S.A. de
C.V., Aeroservicios de Viaje, S.A. de C.V., Abba-Farma, S.A. de C.V.’s , prepare the brief for
Appellants Fraccionadora y Urbanizadora de Juarez, S.A. de C.V., Inmobiliaria y Constructor
Berza, S.A. de C.V., Aeroservicios de Viaje, S.A. de C.V., Abba-Farma, S.A. de C.V.’s and
forward the same to this Court on or before November 18, 2016.

       IT IS SO ORDERED this 17th day of October, 2016.

                                                   PER CURIAM
Before McClure, C.J., Rodriguez and Hughes, JJ.